DETAILED ACTION
The following Office action concerns Patent Application Number 17/252,376.  Claims 24 and 28-47 are pending in the application.  Claims 43, 45 and 46 have been withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed April 14, 2022 has been entered.
The previous rejection of claims 24, 28-42 and 44 under 35 USC 103 is maintained in this action.
Double Patenting
Claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Pat. 10,950,792 in view of May et al (US 2019/0002722).  Conflicting claim 1 recites all the elements of claim 24 except that Solvent “A” includes at least two different organic solvents.  However, May et al teaches organic solvents corresponding to solvent “A” having a boiling point of 100-350 ̊C and a viscosity of 4-30 mPa∙s which are used in combination of two or more different solvents (par. 27).  Therefore, instant claim 1 is obvious over U.S. Pat. 10,950,792 in view of May et al.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 28-42, 44 and 47 are rejected under 35 U.S.C. § 103 as being unpatentable over May et al (US 2019/0002722, equiv. to WO 2017/102049, pub. 6/22/2017) in view of Bealle et al (US 10,950,792).
May et al teaches a formulation containing organic functional material and at least three different organic solvents (par. 5, 53).  A first solvent (corresponding to claimed solvent “A”) has a preferred viscosity in the range of 4-30 mPa∙s and a preferred boiling point in the range of 100-350 °C (par. 18, 22).  The first solvent includes a mixture of two different solvents of the first solvent type (corresponding to two different solvents “A”) (par. 27, 53).  Therefore, both first “A” solvents have a preferred viscosity in the range of 4-30 mPa∙s and a preferred boiling point in the range of 100-350 °C (par. 18, 22).  The first solvent includes aromatic hydrocarbons (par. 23).
A second solvent (corresponding to claimed solvent “B”) has a preferred viscosity in the range of 1-15 mPa∙s and a preferred boiling point in the range of 120-370 °C (par. 31-32).  The solubility of the organic functional material in the second solvent (solvent “B”) is at least 5 g/l (par. 60).
The amount of the first solvent (A) in the formulation is 5-94 % by weight (par. 28).  The amount of the second solvent (B) in the formulation is 5-94 % by weight (par. 33).  The amount of the organic functional material is 0.001-20 weight % (par. 61).  Based upon the above amounts, the amount of the first and second solvents in the solvent mixture is about 5-95 % by weight each.  Assuming that the density of the solvents are about the same, the amount by volume of solvent “A” and solvent “B” in the solvent mixture is about 5-95 % each.  
The formulation further comprises an additional third solvent (corresponding to solvent “C”) (par. 53-55).  The boiling point of the third solvent “C” is less than the boiling point of the second solvent “B” (par. 53-54).  The boiling point of the third solvent is preferably 150-350 °C (par. 59).
Regarding claim 47, May teaches that the first solvent(s) (corresponding to claimed solvents “A”) have a viscosity in the range of 1-100 mPa∙s (par. 18).  The first solvent includes a mixture of two different solvents of the first solvent type (corresponding to two different solvents “A”) (par. 27, 53).  Therefore, both first “A” solvents have a viscosity in the range of 1-100 mPa∙s.  The claimed viscosities of greater than 15 mPa∙s and greater than 50 mPa∙s are both obvious in view of the prior art range of 1-100 mPa∙s.
The formulation has a surface tension of 1-70 mN/m (par. 48).  The formulation has a viscosity of 1-50 mPa∙s (par. 50).  The organic functional material includes organic semiconductors and hole-injection materials (par. 63-64).  The hole-injection materials include polymers (par. 77).
May et al does not teach that the first solvent(s) “A” include naphthalene derivatives.
However, Bealle et al teaches a formulation containing organic functional material and at least two different organic solvents, wherein the first organic solvent “A” has a boiling point of 250-350 °C and a viscosity of >15 mPa∙s and includes naphthalene derivatives (col. 64, lines 15-35).  
May et al and Bealle et al are both directed to formulations of organic semiconductors in a solvent mixture.  May et al teaches that first solvent(s) include aromatic hydrocarbons having a boiling point of 100-350 ̊C and a viscosity of 4-30 mPa∙s (par. 18, 22, 23).  Bealle et al teaches a first solvent of a naphthalene derivative having a boiling point of 250-350 °C and a viscosity of >15 mPa∙s (col. 64, lines 15-35).  The naphthalene derivative solvent of Bealle et al satisfies the solvent criteria of May et al for an aromatic hydrocarbon having a boiling point of 100-350 ̊C and a viscosity of 4-30 mPa∙s.  It would have been obvious to a person of ordinary skill in the art to combine the naphthalene solvent of Bealle et al with the composition of May et al in order to obtain a first solvent meeting the desired criteria for a solvent in a formulation of an organic semiconductor. 
Response to Arguments
The applicant argues that an ink containing two organic solvents “A” having a viscosity of greater than 15 mPa∙s exhibits superior smoothness and flatness compared to the comparative examples in Table 2.  However, The comparative examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention of a formulation with the closest applied prior art.  Specifically, the comparative examples include only one solvent of type “A”, whereas May et al teaches a mixture of solvents of type “A.”  Therefore, May et al is the closest prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison had been done between the applicants’ invention and the closest applied prior art, the claims would not be deemed patentable over the references of record since they are not commensurate in scope with the probative value of data in the examples.  See In re Clemens, 206 USPQ 289 (CCPA 1980).
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 19, 2022